IN THE UNITED STATES DISTRICT COURT RECEIVED
FOR THE SOUTHERN DISTRICT OF IOWA MAR 17 2021

UNITED STATES OF AMERICA, ) CLERK OF DISTRICT et
) Criminal No. 4:21-CR-
v. )
) INDICTMENT
ADAM KEITH ROWLAND, )
) T. 18 U.S.C. § 1035(a)(2)
Defendant. ) T. 21 U.S.C. § 848(a)(3)
)
THE GRAND JURY CHARGES:
COUNT 1

(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about June 27, 2020, in the Southern District of Iowa, the defendant,
ADAM KEJTH ROWLAND, knowingly and intentionally acquired and obtained
possession of Hydromorphone, a Schedule II controlled substance, by
misrepresentation, fraud, deception, and subterfuge. Specifically, the defendant used
the identity of another person, G.B., to falsely indicate in the patient’s medical record
that the medications were ordered for the patient, when in fact the defendant diverted
that medication for his own unlawful possession.

This is a violation of Title 21, United States Code, Section 843(a)(8).
THE GRAND JURY FURTHER CHARGES:

COUNT 2
(False Statements Relating to Health Care Matters)

On or about June 27, 2020, in the Southern District of Iowa, the defendant,
ADAM KEITH ROWLAND, knowingly and willfully made materially false, fictitious,
and fraudulent statements and representations, in connection with the delivery of
health care benefits, items, and services involving Medicare, a health care. benefit
program as defined in 18 U.S.C. § 24(b). Specifically, on or about June 27, 2020, the
defendant indicated on the electronic medical records of Wayne County Hospital that
he had performed and verified the administration of 2 milligrams of Hydromorphone,
a Schedule II controlled substance, to patient G.B., when in fact the defendant did
not administer these medications.

This is a violation of Title 18, United States Code, Section 1035(a)(2).
THE GRAND JURY FURTHER CHARGES:
COUNT 3
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about September 7, 2020, in the Southern District of Iowa, the
defendant, ADAM KEITH ROWLAND, knowingly and intentionally acquired and
obtained possession of Fentanyl and Morphine, Schedule II controlled substances, by
| misrepresentation, fraud, deception, and subterfuge. Specifically, the defendant used
the identity of another person, N.M., to falsely indicate in the patient’s medical record
that the medications were ordered for the patient, when in fact the defendant diverted

these medications for his own unlawful possession.

This is a violation of Title 21, United States Code, Section 843(a)(8).
THE GRAND JURY FURTHER CHARGES:

COUNT 4
(False Statements Relating to Health Care Matters)

On or about September 7, 2020, in the Southern District of Iowa, the
defendant, ADAM KEITH ROWLAND, knowingly and willfully made materially
false, fictitious, and fraudulent statements and representations, in connection with
the delivery of health care benefits, items, and services involving Medicare, a health
care benefit program as defined in 18 U.S.C. § 24(b). Specifically, on or about
September 7, 2020, the defendant indicated on the electronic medical records of
Wayne County Hospital that he had performed and verified the administration of 50
micrograms of Fentanyl and 10 milligrams of Morphine, Schedule II controlled
substances, to patient N.M., when in fact the defendant did not administer these

medications.

This is a violation of Title 18, United States Code, Section 1035(a)(2).
THE GRAND JURY FURTHER CHARGES:
COUNT 5
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about September 25, 2020, in the Southern District of Iowa, the
defendant, ADAM KEITH ROWLAND, knowingly and intentionally acquired and
obtained possession of Hydromorphone, Fentanyl, and Morphine, Schedule II
controlled substances, by misrepresentation, fraud, deception, and subterfuge.
Specifically, the defendant used the identity of another person, P.P., to falsely
indicate in the patient’s medical record that the medications were ordered for the
patient, when in fact the defendant diverted these medications for his own unlawful

possession.

This is a violation of Title 21, United States Code, Section 843(a)(8).
THE GRAND JURY FURTHER CHARGES:

COUNT 6
(False Statements Relating to Health Care Matters)

On or about September 25, 2020, in the Southern District of Iowa, the
defendant, ADAM KEITH ROWLAND, knowingly and willfully made materially
false, fictitious, and fraudulent statements and representations, in connection with
the delivery of health care benefits, items, and services involving Medicare, a health
care benefit program as defined in 18 U.S.C. § 24(b). Specifically, on or about
September 25, 2020, the defendant indicated on the electronic medical records of
Wayne County Hospital that he had performed and verified the administration of
1 milligram of Hydromorphone and 2 milligrams of Morphine, Schedule II controlled
substances, to patient P.P., when in fact the defendant did not administer these

medications.

This is a violation of Title 18, United States Code, Section 1085(a)(2).
THE GRAND JURY FURTHER CHARGES:
COUNT 7
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about September 26, 2020, in the Southern District of Iowa, the
defendant, ADAM KEITH ROWLAND, knowingly and intentionally acquired and
obtained possession of Hydromorphone and Morphine, Schedule II controlled
substances, by misrepresentation, fraud, deception, and subterfuge. Specifically, the
defendant used the identity of another person, J.A., to falsely indicate in the patient’s
medical record that the medications were ordered for the patient, when in fact the

defendant diverted these medications for his own unlawful possession.

This is a violation of Title 21, United States Code, Section 843(a)(8).
THE GRAND JURY FURTHER CHARGES:

COUNT 8
(False Statements Relating to Health Care Matters)

On or about September 26, 2020, in the Southern District of Iowa, the
defendant, ADAM KEITH ROWLAND, knowingly and willfully made materially |
false, fictitious, and fraudulent statements and representations, in connection with
the delivery of health care benefits, items, and services involving Medicare, a health
care benefit program as defined in 18 U.S.C. § 24(b). Specifically, on or about
September 26, 2020, the defendant indicated on the electronic medical records of
Wayne County Hospital that he had performed and verified the administration of
11 milligrams of Morphine and 2 milligrams of Hydromorphone, Schedule II
controlled substances, to patient J.A., when in fact the defendant did not administer

these medications.

This is a violation of Title 18, United States Code, Section 1035(a)(2).
THE GRAND JURY FURTHER CHARGES:
COUNT 9
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about October 18, 2020, in the Southern District of Iowa, the defendant,
ADAM KEITH ROWLAND, knowingly and intentionally acquired and obtained
possession of Oxycodone, a Schedule II controlled substance, by misrepresentation,
fraud, deception, and subterfuge. Specifically, the defendant used the identity of
hospital patients, R.E. and H.G., in order to falsely indicate in the patients’ medical
record that the medications were administered to the patients, when in fact the

defendant diverted that medication for his own unlawful possession.

This is a violation of Title 21, United States Code, Section 843(a)(8).
THE GRAND JURY FURTHER CHARGES:

COUNT 10
(False Statements Relating to Health Care Matters)

On or about October 18, 2020, in the Southern District of Iowa, the defendant,
ADAM KEITH ROWLAND, knowingly and willfully made materially false, fictitious,
and fraudulent statements and representations, in connection with the delivery of
health care benefits, items, and services involving Medicare, a health care benefit
program as defined in 18 U.S.C. § 24(b). Specifically, on or about October 18, 2020,
the defendant indicated on the electronic medical records of Wayne County Hospital
that he had performed and verified the administration of four (4) Oxycodone 10
milligram tablets, containing Oxycodone, a Schedule IJ controlled substance, to
patients R.E. and H.G., when in fact the defendant did not administer these

medications.

This is a violation of Title 18, United States Code, Section 1035(a)(2).

10
THE GRAND JURY FURTHER CHARGES: |
COUNT 11
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about October 20, 2020, in the Southern District of Iowa, the defendant,
ADAM KEITH ROWLAND, knowingly and intentionally acquired and obtained
possession of Hydrocodone, a Schedule II controlled substance, by misrepresentation,
fraud, deception, and subterfuge. Specifically, the defendant used the identity of
another person, 8.B., to falsely indicate in the patient’s medical record that the
medications were ordered for the patient, when in fact the defendant diverted that
medication for his own unlawful possession.

This is a violation of Title 21, United States Code, Section 843(a)(8).

THE GRAND JURY FURTHER CHARGES:

COUNT 12
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about October 22, 2020, in the Southern District of Iowa, the defendant,
ADAM KEITH ROWLAND, knowingly and intentionally acquired and obtained
possession of Hydromorphone, a Schedule II controlled substance, by
misrepresentation, fraud, deception, and subterfuge. Specifically, the defendant used
the identity of a hospital patient, D.K., to falsely indicate in the patient’s medical
record that the medication was administered to the patient, when in fact the

defendant diverted that medication for his own unlawful possession.

This is a violation of Title 21, United States Code, Section 843(a)(3).

11
THE GRAND JURY FURTHER CHARGES:

COUNT 13
(False Statements Relating to Health Care Matters)

On or about October 22, 2020, in the Southern District of Iowa, the defendant,
ADAM KEITH ROWLAND, knowingly and willfully made materially false, fictitious,
and fraudulent statements and representations, in connection with the delivery of
health care benefits, items, and services involving Medicare, a health care benefit
program as defined in 18 U.S.C. § 24(b). Specifically, on or about October 22, 2020,
the defendant indicated on the electronic medical records of Wayne County Hospital
that he had performed and verified the administration of 2 milligrams of
Hydromorphone, a Schedule II controlled substance, to patient D.K., when in fact the
defendant did not administer that medication.

This is a violation of Title 18, United States Code, Section 1035(a)(2).

12
THE GRAND JURY FURTHER CHARGES:
COUNT 14
(Acquiring a Controlled Substance by Misrepresentation,
Fraud, Deception, and Subterfuge)

On or about October 22, 2020, in the Southern District of Iowa, the defendant,
ADAM KEITH ROWLAND, knowingly and intentionally acquired and obtained
possession of Hydromorphone and Morphine, Schedule II controlled substances, by
misrepresentation, fraud, deception, and subterfuge. Specifically, the defendant used
the identity of a hospital patient, R.H., in order to falsely indicate in the patient’s
medical record that the medications were administered to the patient, when in fact

the defendant diverted these medications for his own unlawful possession.

This is a violation of Title 21, United States Code, Section 843(a)(8).

13
THE GRAND JURY FURTHER CHARGES:

COUNT 15
(False Statements Relating to Health Care Matters)

On or about October 22, 2020, in the Southern District of Iowa, the Defendant,
ADAM KEITH ROWLAND, knowingly and willfully made materially false, fictitious,
and fraudulent statements and representations, in connection with the delivery of
health care benefits, items, and services involving Medicare, a health care benefit
program as defined in 18 U.S.C. § 24(b). Specifically, on or about October 22, 2020,
the defendant indicated on the electronic medical records of Wayne County Hospital
that he had performed and verified the administration of 3 milligrams of
Hydromorphone and 12 milligrams of Morphine, Schedule II controlled substances,
to patient R.H., when in fact the defendant did not administer these medications.

This is a violation of Title 18, United States Code, Section 1035(a)(2).

A TRUE BILL.

 

FOREPERSON

Richard D. Westphal
Acting United States Attorney

Mallory E. Weiser
Special Assistant United States Attorney

   

14
